DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I and Species A in the reply filed on 12/20/2021 is acknowledged. As such, claims 1-4, and 8-9 are elected as being drawn to Species A.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the phrase “where at least 95 wt. % of the mesoporous support material comprises alumina” is indefinite because it is unclear whether 95% of the weight of the support is alumina or 95% of support has some contact with alumina. The dependent claims 3-7 further confuse the scope of the claim 1 because they allow for materials other than alumina.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aljabri et al. (Renewable aromatics from the degradation of polystyrene under mild conditions, 05/25/2017, Journal of Saudi Chemical Society, Vol. 21, pp.983-989, hereinafter “Aljabri’’), in view of Kijenski et al. (Catalytic degradation of polystyrene, 2005, Polymery, 50, nr 1, hereinafter “Kijenski’ ).
In regard to claims 1 and 3, Aljabri discloses a process for converting polystyrene into aromatics at low temperatures in the presence of a catalyst (Abstract), wherein the process comprises:(i) Contacting polystyrene (PS) with a catalyst to produce a product stream comprising ethylbenzene (page 984, col. 2, 2.3 Apparatus and analysis). (ii) The catalyst comprises FeCu/Al2O3 catalyst (page 984, col. 1, 2.1 Materials and 2.2 Catalyst preparation) which shows a presence of iron oxide (Fe2O3) and copper oxide (CuO) on alumina support (page 985, Fig. 1 and Fig. 2). The alumina support meets the recited mesoporous support material as recited and the alumina support has a pore size of 18.9 nm and 28.7 nm (page 985, Fig. 2) which are within the recited average pore diameter range.

Kijenski discloses a method of degrading polystyrene in the presence of transition metal (page 60, Summary) thereby producing a product comprising ethylbenzene (page 62, Results and Discussion). Kijenski discloses catalysts such as Ni/Al2O3, Co/Al2O3 and Mo/Al2O3 (page 61, Preparation of catalysts). Kijenski disclosure directs the cobalt oxide is also effective catalyst composition for degrading polystyrene to produce a product comprising ethylbenzene.
It is noted that both the Aljabri and Kijenski references directs a catalytic degradation of polystyrene to a product comprising ethylbenzene, wherein the catalyst comprises a metal oxide(s) support on alumina support.
Therefore, before the effective filing date of the claimed invention, it would have been prima facie obvious to one of ordinary skill in the art, in light of teachings from Aljabri, in view of Kijenski, the FeCu/Al2O3 catalyst further comprises cobalt oxide, because cobalt oxide supported on an alumina support is a known, effective catalyst for degrading polystyrene into a product comprising ethylbenzene (Kijenski, page 61, preparation of catalysts). The addition of cobalt oxide onto FeCu/Al2O3 catalyst is considered obvious.
In regard to claim 2, although Aljabri, in view of Kijenski, does not discloses the weight ratio of iron atoms : cobalt atoms : copper atoms in the catalyst, the claimed weight ratio of iron atoms : cobalt atoms : copper atoms would have been obvious to one of ordinary skill in the art through routine experimentation in an effort to optimize catalytic activity and utility taking into consideration the operational parameters of the polystyrene degradation (cracking) operation (time, temperature, pressure, throughput), the geometry of the catalytic bodies, the physical and 
In regard to claim 4, Kijenski discloses the use of gamma-alumina support (page 62, 2nd column, Conclusions).
Regarding claim 8, Kijenski discloses that the catalytic metal may account for 5% of the catalyst mass (Experimental).
In regard to claim 9, Aljabri teaches the surface area may be 7.6 m^2/g (Fig. 2).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A FIORITO whose telephone number is (571)272-9921. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAMES A FIORITO/Primary Examiner, Art Unit 1731